Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In the paragraph starting on line 7 of page 10 of the specification filed 5/20/2019 (see para. [0038] of Pg. Pub. US 2019/0355157 corresponding to the pending application) the sentence “We reduce the high computational complexity of the conventional non-convex rank penalty is to reduced by replacing the rank constraint with its convex envelope, the nuclear norm, to make the optimization problem convex.” is unclear and should be revised.    
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  Regarding claim 9, the claim depends on claim 1 but does not make sense since “virtual shots” are no established until claim 8. The examiner proposes changing the dependency to depend on the subject matter of claim 8 or incorporating the subject matter of claim 8 into claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mani et al. Magn Reson Med. 2017 August; 78(2): 494-507 (Mani).

Regarding claim 1, Mani teaches a method for multi-shot diffusion-weighted magnetic resonance imaging (see abstract; see “THEORY” starting on pg 3), the method comprising: 
a) acquiring with a magnetic resonance imaging system multiple k-space segments of diffusion-weighted MRI data (the method acquires Ns shot EPI-based sensitivity-encoded diffusion acquision using 4 k-space data matrices; see “THEORY” starting on pg. 3; see Figs. 1-3); 
b) estimating reconstructed multi-shot diffusion weighted images by iteratively performing steps comprising (see “Theory” section starting on pg. 3-pg.7): 
i) calculating updated multi-shot images from the multiple k-space segments and current multi-shot images using a convex model without estimating motion-induced phase (On pg. 4, under “Structured Low-Rank Property of MS-DW data” states “…we revisit the relationship between the diffusion weighted data from the different shots by rewriting them in the frequency domain. … The annihilation relations that we obtain based on the k-space filters lead to a low-rank recovery for the MS DWI data that do not require motion-induced phase estimates as derived below.” At the end of Page 5 through the start of page 6, “…enables the recovery of the artifact-free DWI from the measurements without having to explicitly compute the phase”; As best understood by the examiner, the method discussed for “MUSSELS” starting on page 6 is equivalent to the “convex model” as discussed in para. [0038] of the pending specification); 
ii) constructing multiple locally low-rank spatial-shot matrices from the updated multi-shot images (multiple low rank matrices H are based on the spatial relationships; see “Smoothness Regularized Reconstruction” on pages 7-8; see Fig. 3); 
iii) calculating the current multi-shot images from the spatial-shot matrices (images are calculated in Fig. 5); 
(the data for each channel are combined as opposed to stacking the individual channel images; see page 5).

Regarding claim 2, Mani further teaches wherein the diffusion-weighted MRI data is acquired in response to an echo planar imaging sequence after applying diffusion encoding gradients (the diffusion weighted MRI is acquired in response to EPI sequence after applying diffusion encoding gradients; see Introduction on pg. 2 and Theory on pg 3).

Regarding claim 3, Mani further teaches wherein the echo planar imaging sequence is a 2D single-refocused Stejskal-Tanner spin-echo planar imaging sequence (see Methods on pg 8).

Regarding claim 4, Mani further teaches wherein constructing the spatial-shot matrices from the updated multi-shot image comprises calculating a low-rank approximation by doing singular value decomposition (SVD) and soft-thresholding (as best understood by the examine, the calculation is completed using the singular value decomposition and performing singular value shrinkage which is equivalent to soft-thresholding; see “Augmented Lagrangian Optimization Algorithm” on page 8 and Table 1).

Regarding claim 5, Mani further teaches where each of the spatial-shot matrices corresponds to a spatial block in an imaging plane, where each column of the matrix corresponds to a different shot of the multiple k-space segments (as best understood by the examiner, the matrix F is formed with Ns columns wherein Ns is the number of shots and based on the spatial location; see eq. 13 on page 8).

Regarding claim 6, Mani teaches where calculating updated multi-shot images uses a sampling operator, a Fourier transform, and an encoding operator constructed from sensitivity maps, and their conjugate operators, and the acquired data (calculations are performed using operators incluing k-space operator represented by a cursive “m”, Fourier transform operators, and an encoding operator represented by a cursive “l” and the complex conjugates; see pg. 6 between equations [7] and [8]).

Regarding claim 7, Mani further teaches where the sensitivity maps are estimated from T2 images acquired without applying diffusion encoding gradients (coil sensitivity is estimated from the non-diffusion weighted images; see page 9).

Allowable Subject Matter
Claims 8 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art of record fails to teach or suggest further comprising flipping and conjugating the multiple k-space segments of diffusion-weighted MRI data and treating them as virtual shots.

Regarding claim 9, the claim relies on subject matter and would be allowable if re-written to depend on the subject matter of claim 8 or by incorporating the subject matter of claim 8 into claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN L YENINAS/Examiner, Art Unit 2868